                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Continental Resources, Inc.,                    )
                                                )
               Plaintiff,                       )         ORDER
                                                )
       vs.                                      )
                                                )
North Dakota Board of University and            )
School Lands, and the United States of          )         Case No. 1:17-cv-014
America,                                        )
                                                )
               Defendants.                      )


       On motion by the United States, the court issued an order on January 10, 2019, cancelling

the scheduling conference set for January 24, 2019, and staying the above-entitled action until

appropriations were restored to the applicable federal government agencies.

       On January 29, 2019, the United States filed a Notice of Restoration of Appropriations.

Therein it requested that the court reschedule the scheduling conference. The court lifts the stay and

GRANTS the United States’ request (Doc. No. 54).                  The parties shall submit a revised

scheduling/discovery        plan   by   March       15,   2019,   to   the   undersigned    at   ndd_J-

Miller@ndd.uscourts.gov. The court shall hold a scheduling conference with the parties by

telephone on March 18, 2019, at 10:00 a.m. Those wishing to participate in the conference call

should call the following number and enter the following access code:

       Tel. No.: (877) 848-7030
       Access Code: 9768929

       IT IS SO ORDERED.

       Dated this 30th day of January, 2019.
                                                          /s/ Charles S. Miller, Jr.
                                                          Charles S. Miller, Jr., Magistrate Judge
                                                          United States District Court
